IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


FRANCISCO JAVIER SEPULVEDA-                 : No. 90 MM 2018
ALDECOA,                                    :
                                            :
                      Petitioner            :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                      Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2018, the “Praecipe for a Writ of King’s Bench

Relief” is DENIED.